Citation Nr: 1106125	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-23 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
above-the-knee amputation of the right lower extremity as a 
result of Department of Veterans Affairs treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from August 1972 
to February 1973 and active duty from June 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Wichita, Kansas, 
which denied compensation under 38 U.S.C.A. § 1151 for residuals 
of an above-the-knee amputation of the right lower extremity as a 
result of VA treatment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability of a veteran in 
the same manner as if such additional disability were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not the 
result of the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was: (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.

The Veteran's VA treatment records reflect that he underwent a 
left to right femoral/femoral bypass graft in June 2005 due to 
claudication from severe peripheral vascular disease.  At the 
time he was discharged, he was advised to quit smoking due to the 
damage it caused to vasculature structures.  He was also advised 
to shower every day and keep his surgical wounds clean, though 
the Veteran indicated he was homeless.  He later reported to the 
acute care center with complaints of severe pain in his lower 
left extremity.  Additional records reflect that the Veteran's 
femoral/femoral graft appeared to be infected.  The Veteran was 
treated with antibiotics and received vascular interventions for 
the right leg.  It was noted that the Veteran was not compliant 
with keeping his feet elevated, and that he continued to smoke.  
He was treated at the transitional living center, but returned to 
the intensive care unit due to bleeding.  He was given a weekend 
pass, but did not report back within the required time.  When he 
did return, he screened positive for street drugs.  He was 
advised of the effect this would have on his peripheral vascular 
disease.  He later presented with complaints of fever and pain in 
his right leg.  Evaluation showed a pseudomonas infection in the 
graft which was removed, and the Veteran underwent an above-the-
knee amputation of the right leg. 

After the June 2005 femoral/femoral bypass graft, it appears that 
all of the Veteran's subsequent surgeries were performed at 
Wesley Medical Center including the right above-the-knee 
amputation.  A VA treatment record documenting the Veteran's 
treatment from August 2005 to September 2005 indicates that all 
of the Veteran's post-June 2005 surgeries were performed at 
Wesley Medical Center including a removal of the femoral/femoral 
bypass graft which was cultured and found to the positive; and 
extra-anatomic bypass (right axillo-femoral), status post declot 
of right lower extremity; and fasciotomies of the right lower 
extremities. 

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).

In this case, it appears that the Veteran's bypass procedure was 
complicated by an infection.  The record also reflects that he 
acted against medical advice in continuing to smoke and use 
drugs, and leaving the care of his doctors prematurely.  However, 
the Veteran asserts that the infection in his right leg which led 
to the amputation was due to a staph infection that he acquired 
at the VA medical center in which the bypass graft was performed, 
and therefore, not due to any action or inaction by the Veteran.  

In this case, the Veteran has not been afforded a VA examination 
in connection with the claim for compensation benefits, pursuant 
under 38 U.S.C.A. § 1151.  In light of the medical evidence, the 
Board finds that a VA examination to obtain a medical opinion as 
to whether the Veteran has additional disability which was 
proximately caused by the June 2005 surgical procedure and 
subsequent VA treatment would be helpful in resolving the matter 
on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Also, the RO should ensure that all records from Wesley Medical 
Center dated from June 2005 to the present are obtained and 
associated with the record on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
complete VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for all 
records related to the treatment dated from 
June 2005 to the present from Wesley Medical 
Center.  The RO/AMC should then obtain any 
relevant treatment records.  Any negative 
response should be appropriately documented 
into the record.

Additionally, the RO/AMC should ensure that 
all records relating to the Veteran's June 
2005 femoral/femoral bypass graft at the 
Wichita VA Medical Center including all 
preoperative and postoperative records are 
obtained.  Any nursing records, hospital 
records, and consent forms should also be 
obtained.

2.  After obtaining the additional medical 
records requested in numbered paragraph one 
(1) above, the RO/AMC should refer the case 
to an appropriate VA examiner for an 
appropriate medical opinion to address the 
nature and etiology of any additional 
disability sustained as a result of VA 
treatment in relation to the Veteran's claim 
for benefits under 38 U.S.C.A. § 1151.  The 
claims folder and a copy of this remand must 
be made available to the examiner for review 
prior to examination. 

The examiner must address the following:

(a) Is it at least as likely as not that the 
infection incurred by the Veteran subsequent 
to the June 2005 femoral/femoral graft and 
which led to the above-the-knee amputation of 
the right leg, is the result of the June 2005 
femoral/femoral bypass graft surgery or 
subsequent VA medical treatment; 

(b) If the Veteran infection and subsequent 
right leg amputation is a result of VA 
treatment, is it at least as likely as not 
that such was the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care or 
medical or surgical treatment;

(c) If such additional disability was 
sustained as a result of the June 2005 
femoral/femoral bypass graft or other related 
VA treatment, did VA fail to exercise the 
degree of care that would be expected of a 
reasonable health care provider; and

(d) Was the proximate cause of any additional 
disability due to an event not reasonably 
foreseeable; and

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

A complete rationale for any opinion 
expressed should be provided.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, if an examination is performed, 
the RO/AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2010).

3.  After the requested development has been 
completed, the RO/AMC should readjudicate the 
merits of the Veteran's claim based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

